Digitally signed
                                                                        by Reporter of
                                                                        Decisions
                                                                        Reason: I attest
                       Illinois Official Reports                        to the accuracy
                                                                        and integrity of
                                                                        this document
                               Appellate Court                          Date: 2021.03.25
                                                                        11:30:07 -05'00'



                  People v. Quickle, 2020 IL App (3d) 170281



Appellate Court    THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption            DONALD D. QUICKLE, Defendant-Appellant.



District & No.     Third District
                   No. 3-17-0281



Filed              March 5, 2020



Decision Under     Appeal from the Circuit Court of Tazewell County, No. 94-CF-30; the
Review             Hon. Stephen A. Kouri, Judge, presiding.



Judgment           Affirmed.


Counsel on         James E. Chadd, Peter A. Carusona, and Santiago A. Durango, of State
Appeal             Appellate Defender’s Office, of Ottawa, for appellant.

                   Stewart J. Umholtz, State’s Attorney, of Pekin (Patrick Delfino,
                   Thomas D. Arado, and Gary F. Gnidovec, of State’s Attorneys
                   Appellate Prosecutor’s Office, of counsel), for the People.



Panel              PRESIDING JUSTICE LYTTON delivered the judgment of the court,
                   with opinion.
                   Justices McDade and Schmidt concurred in the judgment and opinion.
                                              OPINION

¶1      In 1994, defendant Donald Quickle was convicted of first degree murder and armed
     robbery and sentenced to consecutive prison terms of 60 years and 30 years, respectively. In
     2017, defendant filed a motion for leave to file a second successive postconviction petition,
     arguing that he was actually innocent of intentional murder. The trial court denied defendant’s
     motion. We affirm.

¶2                                               FACTS
¶3        On January 27, 1994, the State filed a seven-count indictment against defendant. In the first
     six counts, the State charged defendant with intentional murder, knowing murder, and felony
     murder (720 ILCS 5/9-1(a)(1)-(3) (West 1994)) for shooting Larry Ederer (1) “with the intent
     to kill,” (2) “with the intent to do great bodily harm,” (3) “knowing his acts would cause ***
     death,” (4) “knowing his acts created the strong probability of death,” (5) “knowing his acts
     created the strong probability of great bodily harm,” or (6) “while committing a forceable
     felony, [a]rmed [r]obbery.” In count VII, the State charged defendant with armed robbery (id.
     § 18-2(a)) for taking Dawn Lohman’s purse while armed with a handgun and “threatening the
     imminent use of force.”
¶4        Defendant initially pled guilty but later withdrew his guilty plea. He was tried by a jury in
     1999. The evidence at defendant’s trial showed that on January 22, 1994, defendant and his
     brother, Kevin Quickle, waited outside Sheba’s, a tavern in Creve Coeur, intending to rob the
     last patron to leave. Defendant was armed with a gun, and his brother was armed with a metal
     pipe.
¶5        Larry Ederer was the owner of Sheba’s, and Dawn Lohman was employed there as a
     bartender. As Ederer walked Lohman to her car in the early morning hours of January 22, 1994,
     defendant and his brother approached them. Defendant brandished his gun and said he only
     wanted money. Defendant attempted to handcuff Ederer, and a struggle ensued. The struggle
     continued into the tavern. While Ederer and defendant struggled over defendant’s gun, a shot
     was fired, hitting Ederer in the neck and causing him to fall to the ground.
¶6        Defendant then handcuffed Ederer, and defendant’s brother handcuffed Lohman.
     Defendant took money from the cash register and coins from a safe. Defendant took Lohman’s
     car keys and purse, and he and his brother fled in Lohman’s vehicle. Lohman called 911. Ederer
     died before help arrived.
¶7        At the jury instruction conference, defendant asked the court for a separate verdict form
     for each of the six counts of murder alleged in the indictment. The State objected, and the trial
     court denied defendant’s request. The jury was instructed on the theories of murder alleged in
     the indictment and given a general verdict form for murder. The jury found defendant guilty
     of murder and armed robbery. Defendant filed a motion for a new trial, which the trial court
     denied. The court sentenced defendant to consecutive prison terms of 60 years for murder and
     30 years for armed robbery. Defendant filed a motion to reconsider his sentences, which the
     trial court denied.
¶8        Defendant appealed, and we affirmed defendant’s convictions and sentences. People v.
     Quickle, No. 3-00-0057 (2001) (unpublished order under Illinois Supreme Court Rule 23).
     Shortly thereafter, defendant filed a pro se postconviction petition. The trial court appointed


                                                 -2-
       defendant postconviction counsel. Defendant’s counsel filed an amended postconviction
       petition, alleging ineffective assistance of trial counsel and denial of defendant’s due process
       rights. The State filed a motion to dismiss. The trial court entered an order dismissing
       defendant’s due process claim, based on waiver, but allowing his ineffective assistance claim
       to proceed. After an evidentiary hearing, the trial court denied defendant’s ineffective
       assistance claim, finding that defendant’s “[t]rial [c]ounsel was not deficient in any respect.”
¶9         Defendant appealed, arguing that he was denied reasonable assistance of postconviction
       counsel. We agreed and remanded the case to the trial court with directions that new
       postconviction counsel be appointed and allowed to replead defendant’s due process claim.
       People v. Quickle, No. 3-06-0864 (2008) (unpublished summary order under Illinois Supreme
       Court Rule 23).
¶ 10       Following remand, defendant’s new postconviction counsel filed amended postconviction
       petitions, alleging ineffective assistance of appellate counsel. Following a third-stage
       evidentiary hearing, the trial court dismissed defendant’s petition. Defendant appealed, and we
       affirmed the dismissal. People v. Quickle, 2012 IL App (3d) 100670-U.
¶ 11       One year later, defendant filed a motion for leave to file a successive postconviction
       petition, alleging that he was denied reasonable assistance of appellate counsel. The trial court
       summarily denied defendant’s motion. Defendant appealed, and we affirmed. People v.
       Quickle, No. 3-14-0277 (2015) (unpublished order under Illinois Supreme Court Rule 23(c)).
¶ 12       In 2014, defendant filed a “Petition to Vacate Void Sentences” pursuant to section 2-
       1401(f) of the Code of Civil Procedure (Code) (735 ILCS 5/2-1401(f) (West 2014)). The State
       filed a motion to dismiss. The trial court entered an order dismissing the petition. In 2015,
       defendant filed another petition for relief from judgment, pursuant to section 2-1401(f) of the
       Code. The State filed a motion to dismiss, and the trial court dismissed the petition.
¶ 13       In 2017, defendant filed a motion for leave to file his second successive postconviction
       petition. In his petition, defendant alleged that he was actually innocent of intentional murder
       under People v. Smith, 233 Ill. 2d 1 (2009). The trial court denied defendant’s motion.

¶ 14                                           ANALYSIS
¶ 15       The Post-Conviction Hearing Act (Act) provides a method for a criminal defendant to
       assert that “in the proceedings which resulted in his or her conviction there was a substantial
       denial of his or her rights under the Constitution of the United States or of the State of Illinois
       or both.” 725 ILCS 5/122-1(a)(1) (West 2016). “A proceeding under the Act is a collateral
       attack on the judgment of conviction.” People v. Wrice, 2012 IL 111860, ¶ 47.
¶ 16       Where, as here, a defendant seeks to institute a successive postconviction proceeding, the
       defendant must first obtain leave of court. Id.; 725 ILCS 5/122-1(f) (West 2016). We review
       de novo the trial court’s denial of defendant’s motion for leave to file a successive
       postconviction petition. People v. Simmons, 388 Ill. App. 3d 599, 606 (2009).
¶ 17       Both the language of the Act and case law make clear that only one postconviction
       proceeding is contemplated. People v. Edwards, 2012 IL 111711, ¶ 22. However, there are two
       bases upon which the bar against successive proceedings will be relaxed: (1) when a petitioner
       can establish “cause and prejudice” for failure to raise the claim earlier, and (2) when a
       petitioner shows “actual innocence.” Id. ¶¶ 22-23. Here, defendant does not allege “cause and
       prejudice” in his postconviction petition but, instead, asserts an “actual innocence” claim.


                                                    -3-
¶ 18        The evidence in support of an actual innocence claim must be (1) newly discovered,
       (2) material and not merely cumulative, and (3) “of such conclusive character that it would
       probably change the result on retrial.” Id. ¶ 32. “ ‘[A]ctual innocence’ is not within the rubric
       of whether a defendant has been proved guilty beyond a reasonable doubt.” People v. Collier,
       387 Ill. App. 3d 630, 636 (2008) (citing People v. Jones, 362 Ill. App. 3d 31, 34 (2005)).
       “Rather, the hallmark of ‘actual innocence’ means ‘total vindication,’ or ‘exoneration.’ ” Id.
       (citing People v. Savory, 309 Ill. App. 3d 408, 414-15 (1999)).
¶ 19        An acquittal alone is insufficient to prove actual innocence. See Fink v. Banks, 2013 IL
       App (1st) 122177, ¶ 25; Moore v. Owens, 298 Ill. App. 3d 672, 675 (1998); Pulungan v. United
       States, 722 F.3d 983, 985 (7th Cir. 2013); see also Levine v. Kling, 123 F.3d 580, 582 (7th Cir.
       1997) (“an acquittal doesn’t mean that the defendant did not commit the crime for which he
       was tried; all it means is that the government was not able to prove beyond a reasonable doubt
       that he committed it”). In fact, sometimes an acquittal is unrelated to a defendant’s innocence.
       See Herrera-Corral v. Hyman, 408 Ill. App. 3d 672, 675 (2011); see also Blackmon v.
       Williams, 823 F.3d 1088, 1113 (7th Cir. 2016) (Posner, J., concurring in part and dissenting in
       part) (“some acquittals *** are based on reasons unrelated to guilt or innocence, such as lack
       of jurisdiction, violation of certain constitutional rights (for example, rights conferred by the
       Fourth Amendment), or expiration of the statute of limitations”).
¶ 20        For purposes of the actual innocence exception, “ ‘actual innocence’ means factual
       innocence, not mere legal insufficiency.” Bousley v. United States, 523 U.S. 614, 623-24
       (1998). A claim of legal, rather than factual, innocence will not support an “actual innocence”
       claim. Zavesky v. Miller, 79 F.3d 554, 556-57 (7th Cir. 1996); Boyer v. United States, 55 F.3d
       296, 300 (7th Cir. 1995); see Spreitzer v. Schomig, 219 F.3d 639, 648 (7th Cir. 2000). The
       actual innocence exception requires the defendant to establish that “ ‘he has a colorable claim
       of factual innocence.’ ” Sawyer v. Whitley, 505 U.S. 333, 339 (1992) (quoting Kuhlmann v.
       Wilson, 477 U.S. 436, 454 (1986) (opinion of Powell, J., joined by Burger, C.J., and Rehnquist
       and O’Connor, JJ.)). An actual innocence claim “requires petitioner to support his allegations
       of constitutional error with new reliable evidence—whether it be exculpatory scientific
       evidence, trustworthy eyewitness accounts, or critical physical evidence—that was not
       presented at trial.” Schlup v. Delo, 513 U.S. 298, 324 (1995). “The required evidence must
       create a colorable claim of actual innocence, that the petitioner ‘is innocent of the charge for
       which he [is] incarcerated,’ as opposed to legal innocence as a result of legal error.” Gandarela
       v. Johnson, 286 F.3d 1080, 1085 (9th Cir. 2001) (quoting Kuhlmann, 477 U.S. at 452).
¶ 21        In Smith, 233 Ill. 2d at 28-29, our supreme court held that when a defendant charged with
       intentional murder, knowing murder, and felony murder is denied his request for separate
       verdict forms and is found guilty of murder by a general verdict, for purposes of sentencing,
       the guilty verdict must be interpreted as a finding of guilt on the felony murder charge only. In
       People v. Bailey, 2013 IL 113690, ¶ 64, our supreme court held that a trial court’s error in
       refusing a defendant’s request for separate verdict forms requires that a general guilty verdict
       of first degree murder be viewed “as an acquittal on the counts of intentional and knowing
       murder.”
¶ 22        Defendant argues that he falls within the “actual innocence” exception for successive
       postconviction petitions. He contends that, pursuant to Smith and Bailey, the general guilty
       verdict entered against him must be construed as an acquittal of knowing and intentional
       murder, making him innocent of those types of murder.

                                                   -4-
¶ 23       Even though the general guilty verdict entered against defendant is viewed as an acquittal
       of intentional and knowing murder (id.), defendant has failed to establish “actual innocence.”
       Acquittal alone is insufficient to prove actual innocence. See People v. Ward, 2011 IL 108690,
       ¶ 111; Fink, 2013 IL App (1st) 122177, ¶ 25; Moore, 298 Ill. App. 3d at 675; Pulungan, 722
       F.3d at 985; Levine, 123 F.3d at 582. In order for defendant to invoke the “actual innocence”
       exception, he has to show that he is factually innocent of knowing and intentional murder. See
       Sawyer, 505 U.S. at 339.
¶ 24       Here, defendant does not assert that he did not commit intentional or knowing murder.
       Instead, he argues that he is innocent of those crimes because of the trial court’s error in giving
       the jury a general verdict form instead of six separate verdict forms, as he requested. We agree
       that the trial court erred in failing to provide the jury with separate verdict forms; the trial
       court’s error, however, results in defendant’s legal, not factual, innocence of intentional and
       knowing murder. See Gandarela, 286 F.3d at 1085. Legal innocence does not support a claim
       of actual innocence. See Bousley, 523 U.S. at 623-24; Spreitzer, 219 F.3d at 648; Zavesky, 79
       F.3d at 556-57; Boyer, 55 F.3d at 300. Defendant does not assert that he is factually innocent
       of intentional or knowing murder; his actual innocence claim fails. See Spreitzer, 219 F.3d at
       648; Zavesky, 79 F.3d at 556-57; Boyer, 55 F.3d at 300.
¶ 25       Because defendant cannot establish actual innocence and failed to allege cause and
       prejudice in his petition, the trial court properly denied defendant’s motion for leave to file his
       second successive postconviction petition. See Edwards, 2012 IL 111711, ¶¶ 22-23.

¶ 26                                       CONCLUSION
¶ 27      The judgment of the circuit court of Tazewell County is affirmed.

¶ 28      Affirmed.




                                                    -5-